ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 05-209, concluding that as a matter of reciprocal discipline pursuant to Rule 1:20-14, VOLF ZEV BIRMAN of STATEN ISLAND, NEW YORK, who was admitted to the bar of this State in 1998, should be suspended from the practice of law for a period of three months, respondent having been suspended from the practice of law in New York for a period of one year, for conduct that in New Jersey would constitute violation of RPC 7.2(c) (compensating a person for recommending a lawyer’s services), RPC 7.3(d) (compensating a person to recommend the lawyer’s employment by a client), RPC 8.4(b) (committing a criminal act that reflects adversely on the lawyer’s fitness) and RPC 8.4(d) (engaging in conduct prejudicial to the administration of justice);
And the Court having determined in its review of the matter that a one-year suspension from practice is warranted;
And good cause appearing;
It is ORDERED that VOLF ZEV BIRMAN is suspended from the practice of law for a period of one year and until the further Order of the Court, retroactive to May 12, 2004; and it is further
ORDERED that VOLF ZEV BIRMAN comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule l:20-20(c), respondent’s failure to comply with the Affidavit of Compliance requirement of Rule l:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent’s petition for reinstatement for a period of up to six months from the date respondent files *343proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.